PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



MCDERMOTT WILL & EMERY LLPTHE MCDERMOTT BUILDING500 NORTH CAPITOL STREET, N.W.WASHINGTON DC DISTRICT OF COLUMBIA 20001




In re Application of Tseng et al.
Application Number: 15/967,100
Filed: April 30, 2018 
Docket Number: 095714-0410
For: Method of Patterning

:::::


DECISION ON PETITION UNDER 37 C.F.R. §1.181



This is in decision to the petition filed January 4, 2021, under 37 C.F.R. § 1.181, requesting withdrawal of the drawing objection under 37 C.F.R. § 1.83(a) in the Final Action mailed on November 4, 2020.

The petition is DISMISSED.
Relevant Authorities Governing Disposition

Drawings under 35 U.S.C. §§ 112(a) & 113 and 37 C.F.R. §§ 1.74, 1.77, 1.81, and 1.83.

Under the law, the disclosure includes requirements for the specification promulgated by 35 U.S.C. § 112(a) and the drawings promulgated by 35 U.S.C. § 113. Under the Rules, the specification and drawings requirements are promulgated by 37 C.F.R. §§ 1.74 (specification/drawings), 1.77 (specification/drawings), 1.81(a) (required drawings), 1.83(a) (drawings must show features of claims; where conventional features need not be shown, but must be indicated conventional). In accordance with M.P.E.P. § 2163.06 II, because the petition and appeal can be decided on the same questions of fact, the “issue becomes appealable and should not be decided by petition.” Further, M.P.E.P. § 1201 states that where the question of fact is substantially the same, “the objection is determinative of the rejection."  



M.P.E.P. § 2163.06 II. REVIEW OF NEW MATTER OBJECTIONS AND/OR REJECTIONS.

A rejection of claims is reviewable by the Patent Trial and Appeal Board, whereas an objection and requirement to delete new matter is subject to supervisory review by petition under 37 CFR 1.181. If both the claims and specification contain new matter either directly or indirectly, and there has been both a rejection and objection by the examiner, the issue becomes appealable and should not be decided by petition. [See also M.P.E.P. § 1201.]

Decision

The thrust of Petitioner’s arguments and Request for Relief relies on the assertion that Petitioner may properly rely on non-elected Species 3, shown in Figs. 7A-7P to support the current drawings and claimed invention. The questions of fact that are determinative are can Petitioner: 1) rely on Figures of a different species to support the elected species; and 2) if yes to the first inquiry, do Figs. 7A-7P support the claimed invention as argued. As stated by Petitioner on page 4 of the pre-appeal brief request for review, January 4, 2021 – “the drawing objections under 37 C.F.R. 1.83(a) are determinative of the rejection.” The Office agrees.

The outstanding Objection to the Drawings under 37 C.F.R. § 1.83(a), and Rejections under 35 U.S.C. §§ 112(a) and 112(b), essentially rely on the same facts and rationale. Where the question of fact is substantially the same, “the objection is determinative of the rejection." See M.P.E.P. § 1201. Where a Notice of Appeal has been filed, and when the decision of one of a petition or an appeal are dispositive of the other, the matter “should be addressed by the Board” and “should not be decided by petition.” See M.P.E.P. §§ 1201 and 2163.06 II. Here, a Notice of Appeal and Petition were both filed January 4, 2021. In accordance with M.P.E.P §§ 1201 and 2163.06 II, because the question of fact is substantially the same, and the objection is determinative of the rejection, jurisdiction over the matter lies with the Board. Therefore, the petition is hereby DISMISSED. 

Applicant has filed a Notice of Appeal and a Pre-Appeal Brief Request.  The Panel Decision from the Pre-Appeal Brief Review was mailed February 25, 2021.  Applicant has 1 month from February 25, 2021, extendible under 37 C.F.R. § 1.36(a), to submit an appeal brief or other appropriate response.
Any inquiry regarding this decision should be directed to Brett Feeney, Supervisory Patent Examiner, at (571) 270-5484.
------------/JOSEPH THOMAS/__________________
Joseph Thomas, Director
Technology Center 2800
Semiconductors, Laser, and Memory

JT: bf,bs